Title: From Thomas Jefferson to Louis-Philippe Gallot de Lormerie, 27 August 1808
From: Jefferson, Thomas
To: Lormerie, Louis-Philippe Gallot de


                  
                     Sir 
                     
                     Monticello Aug. 27. 08.
                  
                  I recieved two days ago your favor of the 15th. and now return you the paper it inclosed. I learn with real satisfaction the invitation you have recieved to return to France, and the expectations of advantage it has authorised, and I should with great pleasure have confided to your care the bones of the Mammoth which I destined for the Museum of Paris, but that they were sent by an Aviso which we dispatched a month ago, and are now probably arrived in France. but these were far indeed from amounting to a compleat skeleton of the Mammoth. it was a collection of bones of different parts of the animal, such as we had been able to find on a careful search at the big bone lick; but presenting all together but a small portion of his skeleton. wishing you a safe return I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               